Citation Nr: 1621619	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  14-23 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for ischemic heart disease (IHD), status-post myocardial infarction.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to February 1973 and from August 1983 to February 2000.

These matters are before the Board of Veterans' Appeals (Board) on appeal from December 2011 and April 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of entitlement to a disability rating in excess of 30 percent for IHD, status-post myocardial infarction, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Affording the Veteran the benefit of the doubt, his COPD is etiologically related to active service.


CONCLUSION OF LAW

The criteria for service connection for COPD have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Given the favorable disposition of the claim of entitlement to service connection, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

III.  Analysis

The Veteran contends that his COPD is etiologically related to active service.  Based on the analysis below, and affording him the benefit of the doubt, the Board agrees and determines that service connection for COPD is warranted.

The Veteran satisfies the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In a February 2011 Compensation and Pension (C&P) examination report, the Veteran was diagnosed with severe COPD.

The Veteran satisfies the second threshold element of service connection, an in-service incurrence or aggravation of a disease or injury.  Id.  A March 1992 service treatment report noted that the Veteran was placed on a profile due to COPD.  Additionally, on his November 1999 Report of Medical Examination for separation, a diagnosis of COPD was noted.

Affording the Veteran the benefit of the doubt, he satisfies the third threshold element of service connection, a nexus between the claimed in-service disease or injury and the present disability.  Id.; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.300 (2015). 

In the February 2011 C&P examination report, the examiner opined that the Veteran's severe COPD was most likely related to his daily cigarette smoking over the past 45 years.  The examiner noted that this was undoubtedly the cause of the Veteran's breathing problems during active service and that the prominent cause of his COPD was his smoking.

Under 38 C.F.R. § 3.300(a), for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  38 C.F.R. § 3.300(a) (2015).  However, 38 C.F.R. § 3.300(b)(1) states that the provisions of paragraph (a) of this section do not prohibit service connection if: the disability or death resulted from a disease or injury that is otherwise shown to have been incurred or aggravated during service.  For purposes of this section, "otherwise shown" means that the disability or death can be service-connected on some basis other than the Veteran's use of tobacco products during service, or that the disability became manifest or death occurred during service (emphasis added).  38 C.F.R. § 3.300(a)(1) (2015).  Because the Veteran was diagnosed with COPD during active service, the prohibitions of 38 C.F.R. § 3.300(a) do not apply and service connection is warranted.  Id.


ORDER

Entitlement to service connection for COPD is granted.


REMAND

In a May 2015 Duty to Assist letter, the Veteran was notified that an examination for his increased rating claim for IHD was scheduled.  In follow-up May 2015 Report of General Information, the Veteran noted that he was unable to attend his examination as he had just gotten out of the hospital for another heart attack and he did not have transportation.  He stated that he would not be able to attend an examination due to his health and because of transportation issues.  Despite this, the Board notes that the Veteran's last C&P examination to evaluate his IHD was in April 2014, when the Veteran was temporarily rated at 100% disabled due to his recent myocardial infarction.  Previous to this examination, the Veteran had a C&P examination in February 2011 to evaluate his IHD, and the examiner reported that his METs level was between 1 and 3, but this was attributed to the Veteran's non-service connected COPD.  Because the Veteran was granted service-connection for COPD in this decision, and given the gap in time since his last examination, the Board finds that this matter should be remanded to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent, and severity of his IHD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his IHD.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. Ask the Veteran to provide a release for relevant outstanding private records of treatment.  If he provides the necessary release(s), assist him in obtaining the records identified, following the procedures set forth in 38 C.F.R. § 3.159 (2015).  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  

3. Inform the Veteran that VA's duty to assist is not a one-way street; if a veteran wishes help, he/she cannot passively wait for it in those circumstances where his/her own actions are essential in obtaining the putative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 68 (1993).

4. After obtaining any additional records to the extent possible, schedule the Veteran to undergo a VA examination to determine the current nature, extent, and severity of his service-connected IHD.  The Veteran's claims folder should be made available to the examiner, and the examiner is requested to review the claims folder in conjunction with the examination. Any tests or studies deemed necessary should be conducted.  

After reviewing the claims file and examining the Veteran, the examiner should respond as to whether the Veteran's IHD is manifested by:

a. More than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent;

b. Chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  

5. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

6. The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. The RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

8. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish the Appellant with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.
The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


